83938: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-00343: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83938


Short Caption:GUTIERREZ VS. ARTISCourt:Supreme Court


Related Case(s):83375


Lower Court Case(s):Clark Co. - Eighth Judicial District - A813262Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantSocorro GutierrezPreston P. Rezaee
							(The Firm, P.C.)
						Richard F. Scotti
							(The Firm, P.C.)
						


RespondentWilliam Denzel ArtisJared G. Christensen
							(Bremer Whyte Brown & O'Meara, LLP/Las Vegas)
						Lucian J. Greco, Jr.
							(Bremer Whyte Brown & O'Meara, LLP/Las Vegas)
						Nicholas R. Haley
							(Bremer Whyte Brown & O'Meara, LLP/Las Vegas)
						Kristina Miletovic
							(Bremer Whyte Brown & O'Meara, LLP/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/27/2021OverdueFiling Fee/Notice IssuedAppellant


01/31/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


12/20/2021Filing FeeFiling Fee due for Appeal. (SC)


12/20/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-36158




12/20/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)21-36160




01/05/2022Order/DispositionalFiled Order Dismissing Appeal. "This appeal is dismissed." (SC)22-00343




01/05/2022MotionFiled Appellant's Motion to Reconsider Fee-Based Dismissal Pursuant to NRAP 27(c). (SC)Y22-00396





Combined Case View